DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 1/19/2021 has been entered.

Formal Matters
Applicant's amendment and response dated 1/19/2021, which amended claims 1, 5 and 16, cancelled claims 9 and 20, and added new claim 21, has been entered.  Claims 1-8, 10-19 and 21 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejection - Withdrawn
The rejection of claims 9 and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Shishido (JP-2013-183687; 9/19/2013), has been withdrawn in view of the cancellation of these claims.


Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 11, 13-17, 19 and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shishido et al. (JP-2013-183687; Publication Date: 9/19/2013; cited in the IDS dated 1/16/2019; English Machine Translation).  This rejection has been maintained and made for new claim 21.

Shishido teaches the following process in a cascade of bioreactors:


[AltContent: textbox (Separator and/or
Concentrator 
Units)]Process 1B: 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Biomass 
Production 
Bioreactor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Product
Formation
Bioreactor)][AltContent: textbox (1st Product
Formation
Bioreactor)]
    PNG
    media_image1.png
    312
    695
    media_image1.png
    Greyscale


Regarding claims 1-6, 8, 10, 11, 13-17, 19 and 21, Shishido teaches a method of culturing heterotrophic microorganisms (e.g., heterotrophic microorganisms such as algae belonging to the genus Schizochytrium, Thraustochytrid, Ulkenia, or Haematococcus; paragraph 11 and 22; claim 5) where the microorganisms are cultured in a culture medium (waste water H) in a growth tank (item 2, Fig. 5; a bioreactor) which proliferates the heterotrophic microorganisms (i.e., a bioreactor for biomass production in a nutrient medium).  Shishido teaches the culture medium (waste water H) containing the heterotrophic microorganisms is then supplied to a first intermediate concentration-separation unit (item 7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) from the growth tank, where the microorganisms are separated from the medium (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium) and then sent to a first lipid production tank (item 3; Fig. 5; a bioreactor; i.e., a first product formation bioreactor downstream of the bio-mass production reactor; paragraph 50).  The separated culture medium (waste water H) 
Shishido teaches that the heterotrophic microorganisms are cultured in a new medium waste water O (a first product formation medium) in the first lipid production tank (item 3; Fig. 5), where the lipid production capacity of the heterotrophic microorganisms in the initial stage is suitably increased in the first lipid production tank (item 3; Fig.5; paragraph 50). 
Shishido teaches that the microorganism within waste water O is then sent to a second intermediate concentration separation unit (item 6; Fig.5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) where they are separated in which the separated waste water O (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium (paragraphs 48 and 51) is sent to a post-processing unit (item 108; Fig. 5) and the lipid containing heterotrophic microorganisms are sent to a second lipid production tank (item 4; Fig. 5; a bioreactor; a second product formation bioreactor; paragraph 51).
Shishido further teaches that waste water G (a second product formation medium that has as its main component glycerin; a nutrient depleted medium) is sent to the second lipid production bioreactor (item 4; Fig. 5) that has the heterotrophic microorganisms where the microorganism are then cultured in the waste water G (paragraph 52).  Since waste water G contains more glycerin than that of the waste water O (i.e., waste water G is a nutrient depleted medium), the ability of the heterotrophic microorganisms to produce lipid in the second lipid production bioreactor (item 4; Fig. 5) is continuously increased 
Shishido teaches that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53).  The concentration/separation device (item 5; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) separates the heterotrophic microorganisms (that has enhanced lipid production) from the second product formation medium (containing glycerin; a nutrient depleted medium) where the heterotrophic microorganisms containing lipids are collected and sent to a lipid recovery device (Fig. 5; paragraphs 35 and 53).  Lipids (oil and fat) are then extracted from the heterotrophic microorganisms by the oil and fat extraction device (item 103; Fig. 1; paragraphs 35 and 53).  The second product formation medium separated by the concentration/separation device (item 5; Fig. 5) is supplied to a post-processing device (item 107: Fig. 5; paragraphs 35 and 53).
With regard to claim 21, since Shishido teaches that the heterotrophic microorganisms is supplied to a first intermediate concentration-separation unit (item 7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) from the growth tank, Shishido teaches that the method is free of feeding at least part of the microorganism culture from the biomass production reactor of step (a).
In view of the above, Shishido anticipates claims 1-6, 8, 10, 11, 13-17, 19 and 21.

Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Shishido et al. (JP-2013-183687; Publication Date: 9/19/2013; cited in the IDS dated 1/16/2019; English Machine Translation).  This rejection has been maintained and made for new claim 21.
The teachings of Shishido are set forth above (expressly incorporated herein) and anticipate claims 1-6, 8, 10, 11, 13-17, 19 and 21.
That is, with regard to claims 1-6, 8, 10, 11, 13-17, 19 and 21, Shishido teaches the following process in a cascade of bioreactors:
[AltContent: textbox (Separator and/or
Concentrator 
Units)]Process 1B: 

[AltContent: textbox (2nd Product
Formation
Bioreactor)][AltContent: arrow][AltContent: textbox (Biomass 
Production 
Bioreactor)][AltContent: arrow][AltContent: textbox (1st Product
Formation
Bioreactor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    312
    695
    media_image1.png
    Greyscale


Shishido teaches a method of culturing heterotrophic microorganisms (e.g., heterotrophic microorganisms such as algae belonging to the genus Schizochytrium, Thraustochytrid, Ulkenia, or Haematococcus; paragraph 11 and 22; claim 5) where the microorganisms are cultured in a culture medium (waste water H) in a growth tank (item 2, Fig. 5; a bioreactor) which proliferates the heterotrophic microorganisms (i.e., a bioreactor for biomass production in a nutrient medium).  Shishido teaches the culture medium (waste water H) containing the heterotrophic microorganisms is then supplied to 
Shishido teaches that the heterotrophic microorganisms are cultured in a new medium waste water O (a first product formation medium) in the first lipid production tank (item 3; Fig. 5), where the lipid production capacity of the heterotrophic microorganisms in the initial stage is suitably increased in the first lipid production tank (item 3; Fig.5; paragraph 50). 
Shishido teaches that the microorganism within waste water O is then sent to a second intermediate concentration separation unit (item 6; Fig.5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) where they are separated in which the separated waste water O (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium (paragraphs 48 and 51) is sent to a post-processing unit (item 108; Fig. 5) and the lipid containing heterotrophic microorganisms are sent to a second lipid production tank (item 4; Fig. 5; a bioreactor; a second product formation bioreactor; paragraph 51).
Shishido further teaches that waste water G (a second product formation medium that has as its main component glycerin; a nutrient depleted medium) is sent to the second 
Shishido teaches that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53).  The concentration/separation device (item 5; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) separates the heterotrophic microorganisms (that has enhanced lipid production) from the second product formation medium (containing glycerin; a nutrient depleted medium) where the heterotrophic microorganisms containing lipids are collected and sent to a lipid recovery device (Fig. 5; paragraphs 35 and 53).  Lipids (oil and fat) are then extracted from the heterotrophic microorganisms by the oil and fat extraction device (item 103; Fig. 1; paragraphs 35 and 53).  The second product formation medium separated by the concentration/separation device (item 5; Fig. 5) is supplied to a post-processing device (item 107: Fig. 5; paragraphs 35 and 53).
With regard to claim 21, since Shishido teaches that the heterotrophic microorganisms is supplied to a first intermediate concentration-separation unit (item 7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; 
Regarding claims 7 and 18, Shishido does not teach that the biomass production bioreactor comprises two or more bioreactors.
Regarding claim 12, Shishido does not teach that the microorganism rich fraction is obtained at a temperature between 3 to 30°C lower than the bioreactor from which the microorganism culture was taken from and/or wherein the temperature of the microorganism culture to be fed into the concentration device is lowered by 3 to 30°C.
With regard to the addition of 2 or more bioreactors for the production of biomass (claims 7 and 18), Applicant is reminded that the duplication of parts (i.e. two or more bioreactors) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Shishido which utilizes two bioreactors for product formation of lipids.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). 
In the instant case, Shishido provides this additional motivation of the use of additional bioreactors.  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See also, MPEP 2144.04(VI).
Regarding claim 12, in light of Shishido’s teaching of using multiple bioreactors and the use of separating/concentrating units (i.e., items 5-7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48), it would have been within the purview of one of ordinary skill in the art in processing the biomass from bioreactor to separator to bioreactor that the microorganism rich fraction would cool down by 3 °C or greater (i.e., within the claimed range) since mere manipulation and handling of the biomass would cool down in a room temperature setting over time.  Alternatively, based on the above, it would have been within the purview of one of ordinary skill in the art to pause the process and allow the culture to cool down by 3 °C or greater (i.e., within the claimed range) for better handling and further manipulation of the biomass so that it 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
The response to arguments from the final Office Action dated 7/21/2020 are expressly incorporated herein.
With regard to Applicant’s argument that Shishido fails to disclose a product formation reactor containing nutrient depleted medium and as such does not anticipate the instant claims (Reply, page 6-7), Applicant’s arguments have been fully considered and found not persuasive for reasons of record.  As noted previously, Shishido teaches a process  of producing biosynthetic products in a cascade of bioreactors, where waste water O (interpreted as a nutrient depleted medium) is utilized in the process to culture heterotrophic microorganisms within the medium to subsequently produce lipids.  Based 
With regard to Applicant’s subsequent arguments concerning lack of motivation to modify Shishido (Reply, pages 7-8), which appears to be an argument concerning the rejection under 35 U.S.C. § 103, this is also found not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale for obviousness under 35 U.S.C. § 103, above (expressly incorporated herein) and the ability KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Applicant’s arguments regarding concentration of the cells by strategically placing separators-concentrators within the process (Reply, pages 8-9), this is not persuasive for reasons of record.  It is well known in the art, as noted in Shishido and exemplified in the provided figure, to utilize separation steps to remove products (or intermediate products) during a process or concentrate biomass during a fermentation, for eventual use in downstream processes to further produce additional products. 
As previously noted of record, providing additional bioreactors (or in this case additional concentration-separator units) within the process, duplication of parts may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Shishido which utilizes multiple bioreactors and concentrators for product formation of lipids.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). 
In the instant case, as noted, Shishido provides this additional motivation of the use of additional bioreactors and concentrator units, as exemplified Shishido’s teachings and the provided figure (expressly incorporated herein).  Additionally, see the above paragraphs regarding In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), supra; (expressly incorporated herein).  In view of the above, the instant claims are taught within the teachings of Shishido (see also MPEP §§ 2111.03 and 2144.04 (IV)(c)). 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631